Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election/Restrictions
Applicant’s election without traverse of claims 10-19 in the reply filed on 3/1/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulger EP 0722905.
Regarding claims 10-15, Foulger teaches a titanium dioxide particulate that may be at least 99% titanium dioxide (Examples). The anatase content may be 99% (Example 1). The average particle size may be 250 to 270 nm (Col. 4, l. 51-52). The particulate may include 0.3 to 0.5 percent potassium oxide (Col. 3, l. 24) and 0.2 to 0.5 percent phosphorous oxide (Col. 3, l. 32). Alumina may be present in an amount of 0.2 percent and added to according to the amount of impurities of niobium in the product (Col. 3, l. 35-43). 
Foulger does not expressly state that the product has a numerical fraction of TiO2 with a primary crystallite size of at most 100 nm of at most 10% and a surface area of at most 8 m2/g and well as the further limited ranges of instant claims 13 and 14. However, “the discovery of a 
Foulger doesn’t expressly state that the weight ratio of aluminum to niobium oxide is from 0.17 to 0.74. However, this range would have been obvious to the person having ordinary skill in the art to add the appropriate amount of alumina to offset the amount of impurities of niobium in the product (Col. 3, l. 35-43).
Regarding claim 16-18, the particulate may be coated with trimethylolpropane (Col. 4, l. 30).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731